                          Case 2:20-mj-00809 Document 1 Filed 05/18/20 Page 1 of 19
AO 91 (Rev. 11/11) Criminal Complaint (approved by AUSA Karen L. Grigsby)                                 20-046


                                     UNITED STATES DISTRICT COURT
                                                                      for the
                                                    Eastern District of Pennsylvania

                  United States of America                                  )
                             v.                                             )
                          Don Yannuzzi                                      )    Case No. 20-809
                                                                            )
                                                                            )
                                                                            )
                                                                            )
                           Defendant(s)


                                                   CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                      May 8, 2020,                    in the county of                Bucks         in the
     Eastern           District of           Pennsylvania           , the defendant(s) violated:

             Code Section                                                           Offense Description
 18 U.S.C. 1703                                   Unlawful flight to avoid prosecution




          This criminal complaint is based on these facts:
 See attached.




          ✔ Continued on the attached sheet.
          ’

                                                                                                    /s Thomas Jackson
                                                                                                   Complainant’s signature

                                                                                                   Det. Thomas Jackson
                                                                                                    Printed name and title

Sworn to before me and signed in my presence.


Date:           May 15, 2020                                                                       /s Linda K. Caracappa
                                                                                                      Judge’s signature

City and state:                        Philadelphia, PA                                Linda K. Caracappa, Chief Magistrate Judge
                                                                                                    Printed name and title
            Case 2:20-mj-00809 Document 1 Filed 05/18/20 Page 2 of 19




                                                                              Case No. M-20-809



                                     A F F I D A V I T

I, Thomas Jackson, do depose and state as follows:

1.     I am a Detective with the Bensalem Township Police Department and have been so
employed for the past 21 years. I am also deputized as a Special Deputy United States Marshal
authorized to investigate violations of Title 18 of the United States Code. I am currently
assigned to the Federal Bureau of Investigation’s Safe Streets Task Force.

2.      I am currently assigned to the investigation of DON YANNUZZI (hereinafter
“YANNUZZI”) and his unlawful flight to avoid prosecution in violation of 18 U.S.C. § 1703.
The information contained in this affidavit is based on my personal knowledge and on
information provided to me by other law enforcement officers and agents involved in this
investigation, as well as various public and law enforcement databases.

3.     Between March 12, 2020, and March 20, 2020, six arsons were committed in Lower
Bucks County; specifically, four in Bensalem Township, one in Lower Southampton Township,
and one in Upper Southampton Township.

4.      On May 8, 2020, Bensalem Township Police Detective Gregory Jackson obtained an
arrest warrant for Don YANNUZZI, date of birth 08-30-1960, charging him with arson with
intent to destroy unoccupied building, in violation of 18 Pa.C.S.A. § 3301, a felony offense, and
related charges. A copy of the arrest warrant and criminal complaint is attached hereto and
incorporated by reference.

5.      On Saturday, May 8, 2020, Detective Greg Jackson of the Bensalem Police Department
spoke with Paul Yannuzzi, who is the brother of YANNUZZI. (Paul Yannuzzi’s residence is
also one of the places at which YANNUZZI is charged with committing arson.) Paul Yannuzzi
stated that on May 8, 2020, he was notified by his family in Texas that YANNUZZI arrived at
his aunt and uncle’s house in El Paso, Texas. YANNUZZI was not allowed to enter the
residence by family but a relative went outside and spoke with him. YANNUZZI stated to that
relative that he was staying in his vehicle at a campground in Tornillo, Texas. The campground
is called Hide Away Lakes Campground and is located on Hide Away Lakes Road in Tornillo,
Texas 79853. Family related that YANNUZZI was operating his blue van, previously identified
as an 2001 Chevrolet Express Van, blue in color, bearing PA KXF-8277.

6.      On May 11, 2020, the Bucks County Assistant District Attorney responsible for
extradition matters confirmed that full extradition was authorized for YANNUZZI.
            Case 2:20-mj-00809 Document 1 Filed 05/18/20 Page 3 of 19




                                                                             Case No. M-20-809


7.      Based upon the above, I believe that there is probable cause to believe that DON
YANUZZI is a fugitive who knowingly and unlawfully traveled in interstate commerce with
intent to avoid prosecution for felony offenses in Bucks County, Pennsylvania, which is located
in the Eastern District of Pennsylvania, in violation of 18 U.S.C. § 1073.



                                                           /s Thomas Jackson
                                                           Thomas Jackson
                                                           Task Force Officer
                                                           Federal Bureau of Investigation

       Sworn to and subscribed before me
       this 15th    day of May, 2020.


       /s Linda K. Caracappa
       Honorable Linda K. Caracappa
       Chief United States Magistrate Judge
Case 2:20-mj-00809 Document 1 Filed 05/18/20 Page 4 of 19
Case 2:20-mj-00809 Document 1 Filed 05/18/20 Page 5 of 19
Case 2:20-mj-00809 Document 1 Filed 05/18/20 Page 6 of 19
Case 2:20-mj-00809 Document 1 Filed 05/18/20 Page 7 of 19
Case 2:20-mj-00809 Document 1 Filed 05/18/20 Page 8 of 19
Case 2:20-mj-00809 Document 1 Filed 05/18/20 Page 9 of 19
Case 2:20-mj-00809 Document 1 Filed 05/18/20 Page 10 of 19
Case 2:20-mj-00809 Document 1 Filed 05/18/20 Page 11 of 19
Case 2:20-mj-00809 Document 1 Filed 05/18/20 Page 12 of 19
Case 2:20-mj-00809 Document 1 Filed 05/18/20 Page 13 of 19
Case 2:20-mj-00809 Document 1 Filed 05/18/20 Page 14 of 19
Case 2:20-mj-00809 Document 1 Filed 05/18/20 Page 15 of 19
Case 2:20-mj-00809 Document 1 Filed 05/18/20 Page 16 of 19
Case 2:20-mj-00809 Document 1 Filed 05/18/20 Page 17 of 19
Case 2:20-mj-00809 Document 1 Filed 05/18/20 Page 18 of 19
Case 2:20-mj-00809 Document 1 Filed 05/18/20 Page 19 of 19
